Exhibit 23.3 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the incorporation by reference in this Registration Statement of Spherix Incorporated (the “Company”) on Form S-3 of our report dated March 31, 2014, which includes an explanatory paragraph as to the Company’s ability to continue as a going concern, with respect to our audit of the consolidated financial statements of Spherix Incorporated and Subsidiariesas of December 31, 2013 and for the year then ended appearing in the Annual Report on Form 10-K of Spherix Incorporated for the year ended December 31, 2013. We also consent to the reference to our Firm under the heading “Experts” in such Prospectus. /s/ Marcum LLP Marcum LLP New York, New York April 17, 2014
